Citation Nr: 0902406	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-03 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for 
lumbosacral strain.  

2.  Entitlement to a rating higher than 10 percent for scar, 
gunshot wound of the right lumbar region.  

3.  Entitlement to a compensable rating for scar, gunshot 
wound of the right arm.  

4.  Entitlement to a compensable rating for defective 
hearing.  

5.  Entitlement to a compensable rating for otitis externa.  

6.  Entitlement to a total disability compensation rating 
based on individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1946 to May 1948, from August 1948 to August 1951, 
and from December 1951 to November 1954 (with the last 
period's character of discharge upgraded to under honorable 
conditions in March 1981).  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The claims file was subsequently 
transferred back to the Waco, Texas RO, which is currently 
handling the appeal.  

On the Board's own motion, for good cause shown, namely the 
veteran's advanced age, this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

In a statement received in November 2004, the veteran filed a 
claim involving a back muscle impairment and a shoulder 
muscle injury.  In January 2005, the RO contacted him to 
clarify his claims, and he indicated his intent to file a 
claim for "left side back muscle condition and right 
shoulder condition."  In a VCAA letter issued to him the 
next day, the RO indicated that these two claims were 
specifically for the purpose of service connection.  The 
rating decision of October 2005 did not address any claims 
for service connection.  Thus, the two issues of service 
connection are referred to the RO for further appropriate 
consideration, to include determining whether further 
clarification is needed with regard to the veteran's intent 
to file claims of service connection.  

The issues of a higher rating for scar, gunshot wound of the 
right lumbar region, for scar, gunshot wound of the right 
arm, for otitis externa, and of a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  For the period considered in this appeal, the veteran's 
lumbosacral strain is manifested by chronic low back pain and 
limitation of motion forward flexion to 40 degrees with pain, 
extension to 10 degrees with pain, and left and right lateral 
bending to 30 degrees each without pain, and left and right 
rotation to 30 degrees each without pain, with an additional 
approximate 5-10 degrees of flexion and extension loss on 
repetitive motion due to pain); the objective evidence of 
neurologic deficit (diminished knee and ankle reflexes) 
affecting the lower extremities was negligible in light of an 
essentially negative neurologic evaluation.  

2.  Defective hearing is manifested by auditory acuity level 
I in the left ear and auditory acuity level I in the right 
ear.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5237 (2008).  

2.  The criteria for a compensable rating for defective 
hearing have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.1, 4.85, 4.86, Diagnostic Code 
6100 (2008).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in January 2005.  The notice included the type of evidence 
needed to substantiate the claims for a higher rating, 
namely, evidence to show that the service-connected 
lumbosacral strain and defective hearing have gotten worse.  
The veteran was informed that VA would obtain VA records and 
records of other Federal agencies and that he could submit 
private medical records or authorize VA to obtain the records 
on his behalf.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of 
the elements of the claim, except for the provisions for the 
effective date of the claim and for the degree of disability 
assignable); and of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (evidence demonstrating a worsening or increase in 
severity of a disability and the effect that worsening has on 
employment and daily life, except general notice of the 
criteria of the Diagnostic Code under which the claimant is 
rated, which consists of a specific measurement or test 
result).  

As for the notice of the degree of disability assignable and 
effective date of the claims, the claims for a higher rating 
are denied, and thus no disability rating and effective date 
can be assigned as a matter of law.  Accordingly, there can 
be no possibility of any prejudice to the veteran with 
respect to any defect in the VCAA notice required under 
Dingess at 19 Vet. App. 473.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  In any case, at this stage of the 
appeal, the veteran already has notice of the rating 
criteria, and there is no reasonable possibility that further 
notice of the exact same information would aid in 
substantiating the claims.  Thus, any deficiency as to VCAA 
compliance regarding these claims is rendered moot.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the VCAA is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim).  

As for the omission of the general notice of the criteria of 
the Diagnostic Code under which the claimant is rated, at 
this stage of the appeal, when the veteran already has notice 
of the rating criteria as provided in the statement of the 
case in December 2005, a reasonable person could be expected 
to understand from the notice what the criteria were for 
rating the disability, and further notice of the exact same 
information would not aid in substantiating the claims.  For 
these reasons, the content error did not affect the essential 
fairness of the adjudication.  Sanders v. Nicholson, 487 F.3d 
881, 888-90 (2007).

Also, further delay of the case to inform the veteran again 
of the pertinent rating criteria would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity for a 
personal hearing, but he declined a hearing.  The RO has 
obtained the VA records.  The veteran has not identified any 
additionally available evidence, such as private medical 
records, for consideration in his appeal.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded VA examinations in March 2005, 
specifically to evaluate the nature and severity of his 
lumbosacral spine and defective hearing.  There is no 
evidence in the record dated subsequent to the VA examination 
that shows a material change in the disabilities to warrant a 
reexamination.  38 C.F.R. § 3.327(a). 

As there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance to 
the veteran is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Lumbosacral Strain

In this case, the veteran maintains that his lumbosacral 
spine disability is more severe than is reflected in the 
currently assigned rating.  His disability is evaluated as 40 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (criteria effective from September 26, 2003).  

The pertinent evidence in the file consists of VA records and 
a VA examination report dated in March 2005.  

The veteran submitted his claim for a rating higher than 40 
percent for the lumbosacral spine disability in November 
2004, which follows the latest revision on September 26, 2003 
of the regulations pertaining to evaluating disabilities of 
the spine.  The current criteria are for application with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, the 
General Rating Formula for Diseases and Injuries of the 
Spine.  

Under the criteria for evaluating lumbosacral strain, 
Diagnostic Code 5237, a 40 percent evaluation requires 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation requires unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation requires unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237. 

The revised or current criteria under the General Rating 
Formula for Diseases and Injuries of the Spine have 
accompanying notes, of which the pertinent ones are as 
summarized as follows.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  
Unfavorable ankylosis is a condition in which the entire 
thoracolumbar spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following:  
difficulty walking because of a limited line of vision, 
restricted opening of the mouth and chewing, breathing 
limited to diaphragmatic respiration, gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen, 
dyspnea or dysphagia, atlantoaxial or cervical subluxation or 
dislocation, or neurologic symptoms due to nerve root 
stretching.    

Additionally, under the General Rating Formula for Diseases 
and Injuries of the Spine, any associated objective 
neurologic abnormalities are evaluated separately under an 
appropriate diagnostic code.  In that regard, in evaluating 
peripheral nerve injuries, the rating schedule provides for 
evaluations extending from 0 percent up to 20 percent for 
mild incomplete paralysis, from 10 percent up to 40 percent 
for moderate incomplete paralysis, and from 20 percent to 70 
percent, all depending on the particular nerve or nerve group 
of the upper extremity that is affected.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8510-8719.  



The medical evidence does not show that the veteran's 
lumbosacral spine disability involves loss of range of motion 
to the extent that a 50 percent rating is warranted under 
Diagnostic Code 5237.  At the time of a VA examination in 
March 2005, range of motion findings showed forward flexion 
to 40 degrees with pain, extension to 10 degrees with pain, 
and left and right lateral bending to 30 degrees each without 
pain, and left and right rotation to 30 degrees each without 
pain.  This does not satisfy the criteria for a higher rating 
for there to be unfavorable ankylosis of the entire 
thoracolumbar spine.  Although the veteran was seen 
frequently on an outpatient basis at the VA for complaints of 
low back pain, there was no objective evidence to show that 
his limitation of motion of the lumbar spine meets the 
criteria for a higher rating.  VA outpatient records do not 
provide specific range of motion findings to demonstrate 
ankylosis.  

As noted, the revised Diagnostic Code 5237 is for application 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  In addition, in 
this case there is no objective evidence to demonstrate that 
pain on use or during flare-ups results in additional 
functional limitation to the extent that under this code 
there would be unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Painful motion was taken into 
account on the range of motion studies on the VA examination 
in March 2005.  The examiner stated that there were no flare-
ups and that additional limitation with repetitive use 
involved increased pain such that there was additional loss 
of motion of 5-10 degrees of flexion and 5 degrees of 
extension.  These findings do not equate to unfavorable 
ankylosis of the entire thoracolumbar spine.  

Associated neurologic objective abnormalities, as previously 
noted, are evaluated separately under the appropriate 
Diagnostic Code.  However, in this case, the neurologic 
manifestations of the service-connected lumbosacral strain, 
if evaluated separately, would not afford the veteran a 
higher rating.  It is noted that any pain localized to the 
lower spine region has already been evaluated under chronic 
orthopedic manifestations, and to separately rate back pain 
as a neurologic manifestation would violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14.

The evaluation criteria provide that in regard to peripheral 
nerve (sciatic nerve) injuries, a 10 percent evaluation 
requires mild incomplete paralysis.  38 C.F.R. §§ 4.123, 
4.124, 4.124a, Diagnostic Codes 8520, 8620, 8720.  In this 
case, neurological symptoms were not objectively shown on 
evaluation.  At the time of the March 2005 VA examination, 
pain was localized in the lumbosacral area without radiation.  
The straight leg raising test was negative to 90 degrees in 
the sitting position bilaterally.  Lower extremity strength 
was 5/5 in the hamstrings, quadriceps, anterior tibialis, 
gastroc, peronei, and extensor hallucis longus muscles.  
Reflexes were 1+ for knee jerks bilaterally and absent for 
ankle jerks bilaterally.  Sensory testing showed the veteran 
was intact to light touch throughout all dermatomes in both 
lower extremities.  In the Board's view, in light of the 
essentially normal neurologic manifestations, except for the 
diminished reflexes which are not specifically related to the 
lumbosacral spine disability, these findings overall do not 
warrant a compensable rating under pertinent neurologic 
criteria.  

The Board has given consideration of whether separate ratings 
may be assigned for separate periods of time based on the 
facts found ("staged ratings"), particularly here where the 
increased rating claim was filed in November 2004 and has 
been pending for a lengthy period of time.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings).  The Board concludes that the evidence 
shows that the veteran's lumbosacral spine disability is 
appropriately rated as 40 percent disabling for the entire 
period considered in this appeal.  In arriving at the 
determination herein, the Board has considered all the 
evidence consistent with the Court's decision in Hart.

In sum, as the Board finds that the preponderance of the 
evidence is against a rating higher than 40 percent for the 
lumbosacral strain, the benefit-of-the-doubt standard of 
proof does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b).  



Defective Hearing

Ratings for hearing loss range from noncompensable to 100 
percent and are based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the Rating Schedule establishes eleven auditory 
acuity levels, ranging from numeric level I for essentially 
normal acuity to numeric level XI for profound deafness.  38 
C.F.R. § 4.85.  

Disability ratings for hearing impairment are derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The veteran's defective hearing is rated as noncompensable 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The record shows that the veteran underwent a VA examination 
in March 2005.  At that time, audiometric testing revealed 
the following pure tone thresholds, in decibels, at 1000, 
2000, 3000, and 4000 Hertz of 30, 45, 55, and 65, for an 
average of 49 in the left ear; and of 25, 40, 45, and 55, for 
an average of 41 in the right ear.  Speech recognition scores 
per Maryland CNC were 96 percent in the left ear and 100 
percent in the right ear.  These VA audiometric findings 
reflect level I auditory acuity in the left ear and level I 
auditory acuity in the right ear.  38 C.F.R. § 4.85, Table 
VI.  These numeric designations in combination correspond to 
a zero percent, or noncompensable, rating under Table VII, 
Diagnostic Code 6100.  

There are no other records - VA or private - to indicate that 
the veteran's auditory acuity levels were different than 
those reflected on the VA examination report.  



Further, the record does not demonstrate an exceptional 
pattern of hearing impairment under 38 C.F.R. § 4.86, that 
is, puretone threshold at 1000, 2000, 3000, and 4000 Hertz of 
55 decibels or more, or puretone threshold of 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 

The Board has given consideration of whether separate ratings 
may be assigned for separate periods of time based on the 
facts found ("staged ratings"), particularly here where the 
increased rating claim was filed in November 2004 and has 
been pending for a lengthy period of time.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings).  The Board concludes that the evidence 
shows that the veteran's defective hearing disability is 
appropriately rated as noncompensable for the entire period 
considered in this appeal.  In arriving at the determination 
herein, the Board has considered all the evidence consistent 
with the Court's decision in Hart.

The Board concludes that there have been no clinical findings 
to show that the veteran's defective hearing meets the 
criteria for a compensable rating.  As the preponderance of 
the evidence is against the claim for a higher rating, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).  

Extraschedular Rating 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  

In one statement, the veteran indicated that he was unable to 
obtain employment due to his medical disabilities.  



The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the veteran's disability level and symptomatology, then the 
veteran's disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. 
Peake, 22 Vet. App. 111 (2008).

Comparing the veteran's disability level and symptomatology 
to the Rating Schedule, the degree of disability is 
contemplated by the Rating Schedule and the assigned 
schedular rating is, therefore, adequate, and no referral for 
an extraschedular rating is required under 38 C.F.R. § 
3.321(b)(1).   


ORDER

A rating higher than 40 percent for lumbosacral strain is 
denied.  

A compensable rating for defective hearing is denied.  


REMAND

As for the claims for a higher rating for scar, gunshot wound 
of the right lumbar region, for scar, gunshot wound of the 
right arm, and for otitis externa, VCAA notice has not been 
furnished to the veteran.  The VCAA letter in January 2005 
did not reference these claims.  

Regarding the TDIU claim, the veteran underwent VA 
examinations in March 2005 and May 2005 in order to assess 
the current severity of service-connected disabilities.  

As stated by the United States Court of Appeals for Veterans 
Claims (Court) in Friscia v. Brown, 7 Vet. App. 294, 297 
(1994), the Board may not reject a claim for TDIU without 
producing evidence, as distinguished from mere conjecture, 
that the veteran can perform work that would produce 
sufficient income to be other than marginal.  See Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).  While a VA audiological 
examiner in March 2005 addressed the veteran's functional 
impairment caused by his service-connected defective hearing 
disability, the VA examiners evaluating the other service-
connected disabilities did not comment on the functional and 
industrial impairment caused by them or determine the extent 
to which each impairment contributed to the veteran's 
employability or unemployability.  Thus, the question remains 
as to whether the veteran's service-connected disabilities 
preclude him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage") consistent 
with his education and occupational experience.  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Ensure content-complying VCAA notice 
with Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence 
to substantiate a claim and the 
relative duties of VA and the claimant 
to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) 
(identifying the document that 
satisfies VCAA notice); of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of 
status as a veteran); and of Vazquez- 
Flores v. Peake, 22 Vet. App. 37 
(2008). 



2. Schedule the veteran for a VA 
examination to determine whether the 
service-connected disabilities preclude 
substantial gainful employment.  The 
claims folder must be forwarded to the 
examiner for review in connection with 
the examination.  In particular, the 
examiner should (a) comment generally 
on the functional and industrial 
impairment caused by the service-
connected disabilities and (b) indicate 
whether, without consideration of the 
veteran's advanced age, the service-
connected disabilities together result 
in his unemployability.  

3. After the above development is 
completed, adjudicate the claims.  If 
any benefit remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).  


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


